NUMBERS 13-10-00067-CR & 13-10-00068-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG




IN RE:  ADAN PEREZ, JR.




On Petition for Writ of Mandamus.




MEMORANDUM OPINION

Before Justices Rodriguez, Garza, and Benavides
Memorandum Opinion Per Curiam


          Relator, Adan Perez, Jr., pro se, filed a petition for writ of mandamus in the above
causes on February 16, 2010, through which he complained that the trial court has not
allowed him to purchase the reporter’s record and other documents or records pertaining
to relator’s 1990 conviction for murder on a plea of guilty.
  The Court requested and
received a response to the petition for writ of mandamus from  the real party in interest, the
State of Texas by and through the District Attorney in and for Nueces County, Texas.  
According to the response filed by the real party in interest, the records at issue were never
prepared, and the time periods for retaining said records have expired.  See Tex. Gov’t
Code Ann. § 52.046(a)(4) (Vernon 2005); Tex. R. App. P. 13.6.  
          A writ of mandamus will not issue if it would be useless or unavailing, or if the
ultimate object sought to be accomplished is impossible of attainment.  See Holcombe v.
Fowler, 118 Tex. 42, 9 S.W.2d 1028 (1928); A American Stamp & Novelty Mfg. Co. v.
Wettman, 658 S.W.2d 241, 243 (Tex. App.–Houston [1st Dist.] 1983, no writ).  Accordingly,
the Court, having examined and fully considered the petition for writ of mandamus and the
response thereto, is of the opinion that relator has not shown himself entitled to the relief
sought.  Accordingly, the petition for writ of mandamus in the foregoing causes is  DENIED. 
See Tex. R. App. P. 52.8(a). 

                                                                                                           PER CURIAM


Do not publish.  See Tex. R. App. P. 47.2(b).

Delivered and filed the
12th day of March, 2010.